Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 2, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143034                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  JUDITH D. GEOGHEGAN,                                                                                     Brian K. Zahra,
             Plaintiff-Appellee,                                                                                      Justices

  v                                                                 SC: 143034
                                                                    COA: 299759
                                                                    WCAC: 09-000201
  NORTHWEST AIRLINES, INC., and
  LIBERTY MUTUAL INSURANCE
  COMPANY,
           Defendants-Appellants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 7, 2011 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Michigan Compensation
  Appellate Commission, the successor to the Workers’ Compensation Appellate
  Commission (WCAC), for reconsideration of the defendants’ partial disability issue,
  which relies on Lofton v AutoZone, Inc, 482 Mich 1005 (2008). In light of the WCAC’s
  determination that the magistrate should not have found that the plaintiff established
  “total incapacity” because “[n]one of the physicians opined that the plaintiff was
  completely unable to work during all relevant time periods,” the WCAC erred by failing
  to consider application of the partial disability provision of the Worker’s Disability
  Compensation Act, MCL 418.361(1).

          In all other respects, leave to appeal is DENIED, because we are not persuaded
  that the remaining questions presented should be reviewed by this Court. We do not
  retain jurisdiction.

        MARILYN KELLY and HATHAWAY, JJ., would simply deny leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 2, 2011                    _________________________________________
           t1026                                                               Clerk